Name: 2002/646/EC: Commission Decision of 31 July 2002 amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and in particular as regards Botswana and amending Decision 2000/585/EC laying down the animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries (Text with EEA relevance) (notified under document number C(2002) 2889)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Africa;  cooperation policy;  animal product;  health;  trade
 Date Published: 2002-08-07

 Avis juridique important|32002D06462002/646/EC: Commission Decision of 31 July 2002 amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and in particular as regards Botswana and amending Decision 2000/585/EC laying down the animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries (Text with EEA relevance) (notified under document number C(2002) 2889) Official Journal L 211 , 07/08/2002 P. 0023 - 0028Commission Decisionof 31 July 2002amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and in particular as regards Botswana and amending Decision 2000/585/EC laying down the animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries(notified under document number C(2002) 2889)(Text with EEA relevance)(2002/646/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 14(3) thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 concerning public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(3), as last amended by Directive 97/79/EC(4), and in particular Article 16(3) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Decision 1999/724/EC(6), and in particular Article 10(3) and Articles 15 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certificates for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(7), as last amended by Decision 2002/219/EC(8).(2) The animal and public health conditions and veterinary certification for import of wild and farmed game meat and rabbit meat from third countries are laid down by Commission Decision 2000/585/EC(9), as last amended by Decision 2002/219/EC.(3) An outbreak of foot-and-mouth disease was reported in Botswana in the approved EC zone number 7 on 7 February 2002 and the Competent Veterinary Authority of Botswana immediately suspended exports of de-boned fresh meat of bovine, ovine and caprine species and farmed and wild ungulates to the European Community from the whole of the country.(4) The Competent Veterinary Authority provided information and guarantees concerning regionalisation of zones 10, 11, 12, 13 and 14 in Botswana which were authorised for importation into the Community of de-boned fresh meat of bovine, ovine and caprine species and farmed and wild ungulates by Decision 2002/219/EC.(5) According to Directive 72/462/EEC a third country may be considered as having been free of foot-and-mouth disease for at least two years even if a limited number of outbreaks of the disease have been recorded on a limited part of its territory on condition that the outbreak has been stamped out within a period of less than three months.(6) Botswana has used suppressive vaccination with subsequent slaughter of the vaccinated animals and no further outbreaks have been reported.(7) Therefore sufficient guarantees exist to further regionalise Botswana and to allow imports of de-boned meat of bovine, ovine and caprine species and farmed and wild ungulates from zones 5, 6, 7, 8, 9 and 18.(8) Commission Decisions 1999/283/EC and 2000/585/EC must be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Annex II to Decision 1999/283/EC is replaced by Annex I to this Decision.2. In Annex III to Decision 1999/283/EC footnote 5 in the health attestation in model A is replaced by: "In the case of Botswana until 8 February 2003, notwithstanding the outbreaks of foot-and-mouth disease confirmed in the 'EC designated free' region of Botswana in February 2002, that part of the country may be regarded as being free of foot-and-mouth without vaccination for at least 12 months."Article 21. Annex II to Decision 2000/585/EC is replaced by Annex II to this Decision.2. In Annex III to Decision 2000/585/EC footnote 8 in the health attestation in model A and footnote 7 in the health attestation in model F are replaced by: "Version Number referred to in the relevant and current Decision for fresh meat of the corresponding susceptible domestic species must be included however, in addition, in the case of Botswana until 8 February 2003, notwithstanding the outbreaks of foot-and-mouth disease confirmed in the 'EC designated free' region of Botswana in February 2002, that part of the country may be regarded as being free of foot-and-mouth without vaccination for at least 12 months."Article 3This Decision is addressed to the Member States.Done at Brussels, 31 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 268, 14.9.1992, p. 35.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 62, 15.3.1993, p. 49.(6) OJ L 290, 12.11.1999, p. 32.(7) OJ L 110, 28.4.1999, p. 16.(8) OJ L 72, 14.3.2002, p. 32.(9) OJ L 251, 6.10.2000, p. 1.ANNEX I"ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES TO BE REQUESTED>TABLE>"ANNEX II"ANNEX IIAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat>TABLE>NB:(y) Meat produced from animals slaughtered after 7 July 2002 can be imported into the Community.(x) Meat produced from animals slaughtered after 7 March 2002 can be imported into the Community."